UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-2015


CHARLES STEVEN MCLEAN,

                Plaintiff - Appellant,

          v.

CALDWELL MEMORIAL HOSPITAL; CALDWELL COUNTY DEPARTMENT OF
SOCIAL SERVICES; FIRST BAPTIST CHURCH OF LENOIR,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.       Richard L.
Voorhees, District Judge. (5:15-cv-00100-RLV-DSC)


Submitted:   January 14, 2016             Decided:   January 19, 2016


Before AGEE, WYNN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Steven McLean, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Charles Steven McLean appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2012).        We have reviewed the record and find

that this appeal is frivolous.           Accordingly, we deny McLean’s

motion to proceed in forma pauperis and dismiss the appeal for

the reasons stated by the district court.             McLean v. Caldwell

Mem’l Hosp., No. 5:15-cv-00100-RLV-DSC (W.D.N.C. Aug. 18, 2015).

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                  DISMISSED




                                     2